Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 03/08/2021 for application No. 16/605,669. Claims 1, 4-6, 12, 25, 28-30, 36, and 37 have been amended. Claims 2-3, 14-24, 26-27, and 38-48 are cancelled. Claims 1, 4-13, 25, 28-37, and 49-52 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 30 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 30, the limitation recites, “The terminal device of claim 27, wherein…”. However, claim 27 has been cancelled, thus rendering this claim indefinite. For the purpose of examination, the claim is assumed to read as “The terminal device of claim [[27]] 25, wherein…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 4-8, 10-13, 25, 28-32, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2015/012557 A1; hereinafter “Park”) in view of 3GPP R2-1700236 (InterDigital Communications, 3GPP TSG-RAN WG2 NR Ad Hoc, Spokane, Washington 17th-19th January 2017; hereinafter “NPL1”).

Regarding claim 1, Park discloses a method for allocating a resource to a logical channel ([0120] The LCP procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel), comprising: 
determining a plurality of priority bit rates (PBR) of the logical channel ([0138] Upon receiving the RB setup message, the RRC layer of the UE configures a RB and transmits information on the priority and/or the PBR of each RB to the MAC layer of the UE.); 
[0138] A priority and/or a PBR of each RB are transmitted from the RRC layer of the network to the RRC layer of the UE through a RB setup message (= a first signaling) when the RB is initially configured.);  
determining a target PBR among the plurality of PBRs according to the first signaling sent by the network device; and determining a solution for allocating a granted resource to a logical channel according to the target PBR ([0122] The UE shall perform the following LCP procedure when a new transmission is performed. The UE shall allocate resources to the logical channels in the following steps. [0123] - Step 1: All the logical channels with Bj > 0 are allocated resources in a decreasing priority order. If the PBR of a radio bearer is set to "infinity", the UE shall allocate resources for all the data that is available for transmission on the radio bearer before meeting the PBR of the lower priority radio bearer(s); [0124] - Step 2: the UE shall decrement Bj by the total size of MAC service data units (SDUs) served to logical channel j in Step 1; [0125] - Step 3: if any resources remain, all the logical channels are served in a strict de-creasing priority order (regardless of the value of Bj) until either the data for that logical channel or the UL grant is exhausted, whichever comes first. Logical channels configured with equal priority should be served equally.). 
But Park does not explicitly disclose determining a target PBR among the plurality of PBRs according to the first signaling sent by the network device, wherein determining the target PBR among the plurality of PBRs according to the first signaling sent by the network device comprises: determining the target PBR according to indication information when the first signaling sent by the network device is determined as comprising the indication information, wherein the indication information is used for indicating the target PBR; and determining a default PBR among the plurality of PBRs as the target PBR when the first signaling sent by the network device is determined as not comprising the indication information.  

However, in the same filed of endeavor, NPL1 discloses a method for allocating a resource to a logical channel, comprising: receiving, via a first signaling sent by a network device, a plurality of PBRs configured for logical channels mapped to numerology/TTI length(s) (Sec. 2.1: In NR, satisfying variable latency requirements of different services can require using different numerologies or TTI durations. From a MAC perspective, logical channels associated with these services has to be handled concurrently. Allowing the mapping of a LCH to one or more numerologies/TTI durations provides more flexibility to the scheduler, thus supporting sharing resources between eMBB and URLLC for example. For a radio bearer mapping to multiple numerologies/TTI lengths…; Sec. 2.1, Proposal 2: Mapping of a LCH to numerology/TTI length(s) is configurable by the gNB through RRC signalling (= the first signaling)… When creating a MAC PDU, LCP takes into account the configured priorities and PBRs of each LCH mapped to the corresponding numerology/TTI duration; Sec. 2.1, Proposal 3: configuring a PBR value for each numerology/TTI duration the LCH maps to. Such configuration can be done through RRC signalling when the LCH to numerology/TTI duration mapping is set up; thus suggesting that RRC signaling provides an indicator for each PBR value).).
Based on this teaching from NPL1, it would have been obvious to a skilled person that a target PBR can be determined by a terminal based on the “configured priorities and PBRs of each LCH mapped to the corresponding numerology/TTI duration” (= the indication information) depending on the logical channel for which a MAC PDU is being produced by the terminal. Thus, for example, a different target PBR would be selected by a terminal for eMBB LCH than for URLCC LCH when the network device configures, via RRC signaling, the priorities and PBRs of each LCH mapped to the corresponding numerology/TTI duration. On the other hand, when the RRC signaling (= the first signaling) sent by the network device provides no indication of configured priorities and PBRs of each LCH mapped to the corresponding numerology/TTI duration, then the terminal simply falls back to the LTE LCP procedure wherein only a single fixed TTI is used which corresponds to a default PBR value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park, based on the above teaching from NPL1, to derive “determining the target PBR according to indication information when the first signaling sent by the network device is determined as comprising the indication information, wherein the indication information is used for indicating the target PBR; and determining a default PBR among the plurality of PBRs as the target PBR when the first signaling sent by the network device is determined as not comprising the indication information”. and thus obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for satisfying variable latency requirements of different services that require using different numerologies or TTI durations.

Regarding claim 4, Park and NPL1 disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the plurality of PBRs corresponds to a plurality of numerologies one by one, and the method further comprises: determining a target numerology corresponding to the target PBR according to a corresponding relationship between the plurality of PBRs and the plurality of numerologies; and transmitting data carried on the granted resource according to the target numerology (Sec. 2.1, Proposal 5: In LTE, a single bit can be transmitted per UE on the PUCCH for an uplink scheduling request (SR). Since there is a single numerology and TTI duration in LTE, a single bit is sufficient to convey an initial need for UL resources. In NR, an SR can be triggered due to UL Data arrival with different QoS requirements, e.g. URLLC or eMBB…Consequently, the SR should be able to indicate whether the requested resource is for a low latency TTI duration/numerology or not (indicating target numerology). This can be realized by supporting numerology/TTI specific SRs, or by designing SR such that it allowed to carry additional information bits (e.g.  a LCG ID or a bit indicating URLLC or not) (= an indication information); thus indicating relationship between the plurality of PBRs and the plurality of numerologies). 

Regarding claim 5, Park and NPL1 disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the plurality of PBRs corresponds to a plurality of transmission time intervals (TTIs) one by one, and the method further comprises: determining a target TTI corresponding to the target PBR according to a corresponding relationship between the plurality of PBRs and the plurality of TTIs; and transmitting data carried on the granted resource according to the target TTI (Sec. 2.1, Proposal 5: In LTE, a single bit can be transmitted per UE on the PUCCH for an uplink scheduling request (SR). Since there is a single numerology and TTI duration in LTE, a single bit is sufficient to convey an initial need for UL resources. In NR, an SR can be triggered due to UL Data arrival with different QoS requirements, e.g. URLLC or eMBB…Consequently, the SR should be able to indicate whether the requested resource is for a low latency TTI duration/numerology or not (indicating target numerology). This can be realized by supporting numerology/TTI specific SRs, or by designing SR such that it allowed to carry additional information bits (e.g.  a LCG ID or a bit indicating URLLC or not) (= an indication information); thus indicating relationship between the plurality of PBRs and the plurality of TTI durations).  

Regarding claim 6, Park and NPL1 disclose the limitations of claim 1 as set forth, and NPL1 further discloses supporting multiple PBRs corresponding to TTR durations and numerologies in NR (Sec. 2.1, Proposal 5: In LTE, a single bit can be transmitted per UE on the PUCCH for an uplink scheduling request (SR). Since there is a single numerology and TTI duration in LTE, a single bit is sufficient to convey an initial need for UL resources. In NR, an SR can be triggered due to UL Data arrival with different QoS requirements, e.g. URLLC or eMBB…Consequently, the SR should be able to indicate whether the requested resource is for a low latency TTI duration/numerology or not (indicating target TTR or a target numerology). This can be realized by supporting numerology/TTI specific SRs, or by designing SR such that it allowed to carry additional information bits (e.g.  a LCG ID or a bit indicating URLLC or not) (= an indication information); thus indicating relationship between the plurality of PBRs and the plurality of TTI durations).  Although Park and NPL1 do not explicitly disclose wherein the indication information is an index corresponding to the target PBR, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1 that multiple PBRs are supported corresponding to TTR durations and numerologies in NR.

Regarding claim 7, Park and NPL1 disclose the limitations of claim 4 as set forth, and NPL1 further discloses supporting multiple PBRs corresponding to TTR durations and numerologies in NR (Sec. 2.1, Proposal 5: In LTE, a single bit can be transmitted per UE on the PUCCH for an uplink scheduling request (SR). Since there is a single numerology and TTI duration in LTE, a single bit is sufficient to convey an initial need for UL resources. In NR, an SR can be triggered due to UL Data arrival with different QoS requirements, e.g. URLLC or eMBB…Consequently, the SR should be able to indicate whether the requested resource is for a low latency TTI duration/numerology or not (indicating target TTR or a target numerology). This can be realized by supporting numerology/TTI specific SRs, or by designing SR such that it allowed to carry additional information bits (e.g.  a LCG ID or a bit indicating URLLC or not) (= an indication information); thus indicating relationship between the plurality of PBRs and the plurality of TTI durations).  Although Park and NPL1 do not explicitly disclose wherein the indication information is an index of the target numerology, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1 that multiple PBRs are supported corresponding to TTR durations and numerologies in NR.

Regarding claim 8, Park and NPL1 disclose the limitations of claim 5 as set forth, and NPL1 further discloses supporting multiple PBRs corresponding to TTR durations and numerologies in NR (Sec. 2.1, Proposal 5: In LTE, a single bit can be transmitted per UE on the PUCCH for an uplink scheduling request (SR). Since there is a single numerology and TTI duration in LTE, a single bit is sufficient to convey an initial need for UL resources. In NR, an SR can be triggered due to UL Data arrival with different QoS requirements, e.g. URLLC or eMBB…Consequently, the SR should be able to indicate whether the requested resource is for a low latency TTI duration/numerology or not (indicating target TTR or a target numerology). This can be realized by supporting numerology/TTI specific SRs, or by designing SR such that it allowed to carry additional information bits (e.g.  a LCG ID or a bit indicating URLLC or not) (= an indication information); thus indicating relationship between the plurality of PBRs and the plurality of TTI durations).  Although Park and NPL1 do not explicitly disclose wherein the indication information is the target TTI, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1 that multiple PBRs are supported corresponding to TTR durations and numerologies in NR.

Regarding claim 10, Park and NPL1 disclose the limitations of claim 1 as set forth, and Park further discloses wherein the method further comprises: receiving a second signaling sent by the network device, wherein the second signaling is used for instructing to adjust the target PBR; and setting the target PBR to infinity according to the second signaling ([0122] The UE shall perform the following LCP procedure when a new transmission is performed. The UE shall allocate resources to the logical channels in the following steps. [0123] - Step 1: All the logical channels with Bj > 0 are allocated resources in a decreasing priority order. If the PBR of a radio bearer is set to "infinity", the UE shall allocate resources for all the data that is available for transmission on the radio bearer before meeting the PBR of the lower priority radio bearer(s); thus a highest priority service would result in setting the target PBR to infinity according to the second signaling.).  

Regarding claim 11, Park and NPL1 disclose the limitations of claim 1 as set forth, and Park further discloses wherein the method further comprises: receiving a third signaling sent by the network device, wherein the third signaling is used for instructing to adjust a variable Bj of the logical channel, and the Bj represents a quantity of tokens available in a token bucket corresponding to the logical channel; and setting the Bj to be less than or equal to 0 according to the third signaling; wherein determining the solution for allocating the granted resource to the logical channel according to the target PBR comprises: determining the solution for allocating the granted resource to the logical channel according to the target PBR and the Bj ([0121] The UE shall maintain a variable Bj for each logical channel j. Bj shall be initialized to zero when the related logical channel is established, and incremented by the product PBR x TTI duration for each TTI, where PBR is prioritized bit rate of logical channel j. However, the value of Bj can never exceed the bucket size and if the value of Bj is larger than the bucket size of logical channel j, it shall be set to the bucket size. The bucket size of a logical channel is equal to PBR x BSD, where PBR and BSD are configured by upper layers. [0122] The UE shall perform the following LCP procedure when a new transmission is performed. The UE shall allocate resources to the logical channels in the following steps; [0123] - Step 1: All the logical channels with Bj > 0 are allocated resources in a decreasing priority order. If the PBR of a radio bearer is set to "infinity", the UE shall allocate resources for all the data that is available for transmission on the radio bearer before meeting the PBR of the lower priority radio bearer(s); [0124] - Step 2: the UE shall decrement Bj by the total size of MAC service data units (SDUs) served to logical channel j in Step 1; [0125] - Step 3: if any resources remain, all the logical channels are served in a strict de-creasing priority order (regardless of the value of Bj) until either the data for that logical channel or the UL grant is exhausted, whichever comes first. Logical channels configured with equal priority should be served equally.). 
Regarding claim 12, Park and NPL1 disclose the limitations of claim 1 as set forth, and Park further discloses wherein determining the plurality of PBRs of the logical channel comprises: receiving an upper layer signaling sent by the network device, wherein the upper layer signaling is used for indicating the plurality of PBRs; and determining the plurality of PBRs according to the upper layer signaling ([0138] A priority and/or a PBR of each RB are transmitted from the RRC layer of the network (= upper layer signaling) to the RRC layer of the UE through a RB setup message when the RB is initially configured.). 

Regarding claim 13, Park and NPL1 disclose the limitations of claim 1 as set forth, and Park further discloses wherein the method further comprises: determining a priority of the logical channel and a bucket size duration (BSD) of the logical channel; wherein determining the solution for allocating the granted resource to the logical channel according to the target PBR comprises: determining the solution for allocating the granted resource to the logical channel according to the target PBR, the priority, and the BSD ([0121] The UE shall maintain a variable Bj for each logical channel j. Bj shall be initialized to zero when the related logical channel is established, and incremented by the product PBR x TTI duration for each TTI, where PBR is prioritized bit rate of logical channel j. However, the value of Bj can never exceed the bucket size and if the value of Bj is larger than the bucket size of logical channel j, it shall be set to the bucket size. The bucket size of a logical channel is equal to PBR x BSD, where PBR and BSD are configured by upper layers. [0122] The UE shall perform the following LCP procedure when a new transmission is performed. The UE shall allocate resources to the logical channels in the following steps; [0123] - Step 1: All the logical channels with Bj > 0 are allocated resources in a decreasing priority order. If the PBR of a radio bearer is set to "infinity", the UE shall allocate resources for all the data that is available for transmission on the radio bearer before meeting the PBR of the lower priority radio bearer(s); [0124] - Step 2: the UE shall decrement Bj by the total size of MAC service data units (SDUs) served to logical channel j in Step 1; [0125] - Step 3: if any resources remain, all the logical channels are served in a strict de-creasing priority order (regardless of the value of Bj) until either the data for that logical channel or the UL grant is exhausted, whichever comes first. Logical channels configured with equal priority should be served equally.).

Claims 25, 28-32, and 34-37 are rejected on the same grounds set forth in the rejection of claims 1, 4-8, and 10-13, respectively. Claims 25, 28-32, and 34-37 recite similar features as in claims 1, 4-8, and 10-13, respectively, from the perspective of a terminal device. Park further discloses a terminal device to include a processor and a transceiver ([0167] and Fig. 22: A UE 900 may include a processor 910, a memory 920 and a RF unit 930.).

Claims 9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of NPL1, and further in view of Chen et al.  (US 20180176937 A1; hereinafter “Chen”).

Regarding claim 9, Park and NPL1 disclose the limitations of claim 4 as set forth. But Park and NPL1 do not disclose wherein the indication information is a Hybrid Automatic Repeat reQuest (HARQ) process number, and the HARQ process number corresponds to the target numerology.  
However, in the same field of endeavor, Chen discloses control signaling providing an indication of HARQ process number and corresponding numerology [0175] In one embodiment, the indication could be an explicit field of control signal for scheduling. The indication could also be a special value within existed field (e.g., Resource block assignment, New data indicator, Modulation and coding scheme, HARQ process number, Redundancy version, acknowledge timing, data transmission timing/offset, control signal transmission timing, UE beam/network beam indication, numerology, TTI length, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park and NPL1 as applied to claim 4, based on the above teaching from Chen, to derive “wherein the indication information is a Hybrid Automatic Repeat reQuest (HARQ) process number, and the HARQ process number corresponds to the target numerology”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for satisfying variable latency requirements of different services that require using different numerologies or TTI durations.

Claim 33 is rejected on the same grounds set forth in the rejection of claim 9. Claim 33 recites similar features as in claim 9, from the perspective of a terminal device. Park further discloses a terminal device to include a processor and a transceiver ([0167] and Fig. 22: A UE 900 may include a processor 910, a memory 920 and a RF unit 930.).

Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of NPL1, in view of Gholmieh et al. (US 20180054767 A1; hereinafter “Gholmieh”), and further in view of Stanwood et al. (US 20120013748 A1; hereinafter “Stanwood”).

Regarding claim 49, Park and NPL1 disclose the limitations of claim 10 as set forth, but Park and NPL1 do not disclose wherein the second signaling comprises a first preset rule, and the first preset rule comprises: for a logical channel comprising an I-frame of a video service, a target PBR of the logical channel is set to infinity.  
However, in the same field of endeavor, Gholmieh discloses assigning highest priority for voice calls and/or video calls ([0046] and Fig. 3: the controller/processor 359 provides…MAC layer functionality associated with mapping between logical channels and transport channels, multiplexing of MAC SDUs onto TBs, demultiplexing of MAC SDUs from TBs, scheduling information reporting, error correction through HARQ, priority handling, and logical channel prioritization [0055] a dedicated network of a subscribed network operator may be a highest priority for voice calls and/or video calls.).
Furthermore, in the context of prioritization of data for intelligent discard in a communication network, Stanwood discloses video packets comprised of high priority I-frames and B-frames ([0122] the video packets are comprised of intra-coded frames ("I-frames"), predictive-coded frames ("P-frames"), and bidirectionally-predictive-coded frames ("B-frames"). The loss of an I-frame is typically more detrimental to the quality of an MPEG-2 transmission than the loss of a P-frame or B-frame.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park and NPL1 as applied to claim 10, based on the above teaching from Gholmieh and Stanwood, to derive “wherein the second signaling comprises a first preset rule, and the first preset rule comprises: for a logical channel comprising an I-frame of a video service, a target PBR of the logical channel is set to infinity”, because a PBR of a logical channel set to infinity corresponds to the highest priority, and the modification uses prior art elements according to their established functions to produce a predictable result of setting a target PBR of the logical channel to infinity in order to accommodate highest priority to a video service. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for satisfying latency requirements of high priority video services.

Regarding claim 50, Park and NPL1 disclose the limitations of claim 11 as set forth, but Park and NPL1 do not disclose wherein the third signaling comprises a second preset rule, and the second preset rule comprises: for a logical channel comprising a B-frame or P- frame of a video service, a value of Bj of the logical channel is set to be less than or equal to 0.  
However, in the same field of endeavor, Gholmieh discloses assigning highest priority for voice calls and/or video calls ([0046] and Fig. 3: the controller/processor 359 provides…MAC layer functionality associated with mapping between logical channels and transport channels, multiplexing of MAC SDUs onto TBs, demultiplexing of MAC SDUs from TBs, scheduling information reporting, error correction through HARQ, priority handling, and logical channel prioritization [0055] a dedicated network of a subscribed network operator may be a highest priority for voice calls and/or video calls.).
Furthermore, in the context of prioritization of data for intelligent discard in a communication network, Stanwood discloses video packets comprised of high priority I-frames and B-frames ([0122] the video packets are comprised of intra-coded frames ("I-frames"), predictive-coded frames ("P-frames"), and bidirectionally-predictive-coded frames ("B-frames"). The loss of an I-frame is typically more detrimental to the quality of an MPEG-2 transmission than the loss of a P-frame or B-frame.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park and NPL1 as applied to claim 10, based on the above teaching from Gholmieh and Stanwood, to derive “wherein the third signaling comprises a second preset rule, and the second preset rule comprises: for a logical channel comprising a B-frame or P- frame of a video service, a value of Bj of the logical channel is set to be less than or equal to 0”, because a value of Bj of the logical channel to be less than or equal to 0 corresponds to the highest priority, and the modification uses prior art elements according to their established functions to produce a predictable result of setting a value of Bj of the logical channel to be less than or equal to 0 in order to accommodate highest priority to a video service. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for satisfying latency requirements of high priority video services.

Claims 51-52 are rejected on the same grounds set forth in the rejection of claims 49-50, respectively. Claims 51-52 recite similar features as in claims 49-50, respectively, from the perspective of a terminal device. Park further discloses a terminal device to include a processor and a transceiver ([0167] and Fig. 22: A UE 900 may include a processor 910, a memory 920 and a RF unit 930.).




Response to Arguments
Applicant's arguments have been considered but are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Regarding claim 1, the applicant argues (remarks p. 9-10):
“It can be seen that the SR is an uplink signaling from a terminal device to the network device, which cannot be the first signaling sent by the network device of claim 1 of the present application. N PL1 only teaches that the uplink signaling SR should be able to indicate whether the requested resource is for a low latency TTI duration/numerology or not. This can be realized by supporting numerology/TTI specific SRs or by designing SR such that it allowable to carry additional information bits. NPL1 does not explicitly or implicitly disclose to teach "determining a default PBR among the plurality of PBRs as the target PBR when the first signaling sent by the network device is detem1ined as not comprising the indication information" of amended claim 1.”
“NPL1 does, in fact, not give any suggestion about RRC signaling providing an indicator for each PBR value to the terminal device for determining a target PBR among the multiple PBRs which are configured for the LCP when mapping the LCP to numerology/TTI duration(s) through another RRC signaling. Thus. NPL1 does not explicitly or implicitly disclose "determining the target PBR according to indication information when the first signaling sent by the network device is determined as comprising the indication information. wherein the indication information is used for indicating the target PBR" either.”
The examiner respectfully disagrees. NPL1 (Sec. 2.1, Proposal 2) discloses that “Mapping of a LCH (logical channel) to numerology/TTI length(s) is configurable by the gNB through RRC signalling (= the first signaling)… When creating a MAC PDU, LCP (Logical Channel Prioritization) takes into account the configured priorities and PBRs of each LCH mapped to the corresponding numerology/TTI duration.”, and NPL1 (Sec. 2.1, Proposal 3) discloses that  “configuring a PBR value for each numerology/TTI duration the LCH maps to. Such configuration can be done through RRC signalling when the LCH to numerology/TTI duration mapping is set up”, thus suggesting that RRC signaling provides an indicator for each PBR value. 
Based on these teachings from NPL1, it would have been obvious to a skilled person that a target PBR can be determined by a terminal based on the “configured priorities and PBRs of each LCH mapped to the corresponding numerology/TTI duration” (= the indication information) depending on the logical channel for which a MAC PDU is being produced by the terminal. Thus, for example, a different target PBR would be selected by a terminal for eMBB LCH than for URLCC LCH when the network device configures, via RRC signaling, the priorities and PBRs of each LCH mapped to the corresponding numerology/TTI duration. On the other hand, when the RRC signaling (= the first signaling) sent by the network device provides no indication of configured priorities and PBRs of each LCH mapped to the corresponding numerology/TTI duration, then the terminal simply falls back to the LTE LCP procedure wherein only a single fixed TTI is used which corresponds to a default PBR value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park, based on the above teaching from NPL1, to derive “determining the target PBR according to indication information when the first signaling sent by the network device is determined as comprising the indication information, wherein the indication information is used for indicating the target PBR; and determining a default PBR among the plurality of PBRs as the target PBR when the first signaling sent by the network device is determined as not comprising the indication information”, and thus obtain the limitations of claim 1.

The same reasoning applies to claim 25 mutatis mutandis. Accordingly, amended claims 1 and 25 are rejected. Further explanations have been added for clarification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Panasonic (3GPP TSG RAN WG2 Meeting #96, Reno, Nevada, 14th – 18th November 2016, R2-167797) – Uplink scheduling procedure when supporting multiple numerologies.
Lohr et al. (EP 2922360 A1) – Scheduling request procedure including assigning prioritized bit rates for D2D communication.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471